Citation Nr: 0837600	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for eczema, atopic dermatitis, contact dermatitis, and 
hyperkeratosis affecting the hands, face, neck, arms, 
stomach, and scalp (also claimed as a rash secondary to 
bacterial/staph infection).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In a subsequent 
December 2004 rating decision, the RO granted an increased 
initial evaluation of 30 percent for eczema, atopic 
dermatitis, contact dermatitis, and hyperkeratosis, effective 
from the date of the veteran's March 2004 claim.  Since this 
increased evaluation is not an award of the maximum possible 
evaluation under the applicable Diagnostic Codes, the Board 
maintains jurisdiction over this issue.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A September 2008 routing and transmittal slip issued by the 
Board's Intake Team indicates that the second volume of the 
veteran's service medical records has not been received by 
the Board.  A subsequent Sepember 2008 memorandum from the 
veteran's representative to the Board indicates that an 
inquiry to the RO regarding these service medical records 
received no response.  On review, the claims file contains 
only one volume of service medical records.  Under the 
circumstances, efforts should be made to obtain the veteran's 
complete service medical records.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (in instances where 
service medical records are lost, VA has a heightened duty to 
assist the veteran).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the missing 
second volume of the veteran's service 
medical records is associated with the 
claims file.  If efforts to secure this 
file, as well as all necessary efforts to 
obtain records in the alternative, are 
unsuccessful, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for eczema, atopic 
dermatitis, contact dermatitis, and 
hyperkeratosis affecting the hands, face, 
neck, arms, stomach, and scalp (also 
claimed as a rash secondary to 
baceterial/staph infection) should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

